                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE CO.,

       Plaintiff,

v.                                                       CV No. 12-1057 JAP/CG

MRCO Inc., et al.,

       Defendants.

              ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       THIS MATTER is before the Court on counsel for Defendants BAC Enterprises,

Inc., and Bill Satterfield’s Motion to Withdraw, (Doc. 50), filed July 17, 2019. The Court,

having read the Motion and being otherwise fully apprised, finds that the Motion is well-

taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Calvert & Menicucci, P.C. and Sean R.

Calvert are permitted to withdraw as counsel of record for Defendants BAC Enterprises,

Inc. and Bill Satterfield. K. Stephen Royce and Marlow B. Hooper of Cuddy & McCarthy

will continue to represent BAC Enterprises, Inc. and Bill Satterfield in this matter.

       IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
